Title: To Thomas Jefferson from Alexander Stewart, 9 July 1806
From: Stewart, Alexander
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia July 9th. 1806—
                        
                        Since my arrival I have been favoured with the enclosed from Alexander J Dallas Esquire to James Madison
                            Esquire Secretary of State relative to the business on which I had the honor to Call on you a few days ago.
                         I had no previous letters to this Gentleman therefor have taken the liberty of enclosing it to you
                            that you may after you have been pleased to observe the Contents cause it to be handed to him.
                        I have the honor to inform I shall in all probability Sail for Havanna in the Course of a week and Should
                            the Consulship of that place be vacated and you be pleased to Conceive me worthy of the appointment I Shall endeavour in
                            the discharge of the duties of that Office to act So as to meet the wishes of yourself and my Country.
                        In my Absence Chandler Price Esquire will be good enough to forward any additional testimonials in my behalf
                            which you may be pleased to require—Should you have any Commands to the Havanna I Shall be happy to be honor’d with them.   Requesting you will pardon me for giving you So much trouble on this Subject I am Sir Your Most Obt Servt
                        
                            Alexr Stewart
                     
                        
                    